DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             Regarding claim 21, line 8-9, the recitation wherein a number of the SRS resources is less than or equal to a number of transmission resources for use in simultaneous transmission from the UE is vague and indefinite since it is not clear as to how a number of the SRS resources is less than or equal to a number of transmission resources is being used in simultaneous transmission from the UE. Same rejection is applied to claim 25,26,30.
         Regarding claims 22, line 1-2, it is not clear as to how PUSCH is transmitted by performing a different power control for each of the transmission resources.   Same rejection is applied to claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson et al (U.S.Pub. # 2015/0305063) in view of Seo (U.S. Pub. # 2018/0270707).
            Regarding claims 21, 26, Eriksson et al disclose a physical uplink shared channel (PUSCH) transmission method carried out by a user equipment (UE) (para. 0063; 110 of fig. 6, 7), the method comprising: receiving, from a base station (BS) (120 of fig. 6,7) one or more sounding reference signal (SRS) resource indicators (SRIs) that indicate SRS resources (para. 0065); wherein a number of the SRS resources is less than or equal to a number of transmission resources for use in simultaneous transmission from the UE (para. 0014,0015). Eriksson et al donot specifically disclose selecting one or more transmission resources for use in PUSCH transmission, corresponding to the one or more SRIs; and transmitting a PUSCH using the one or more transmission resources. Seo discloses selecting one or more transmission resources for use in 
       Regarding claims 22, 27, Seo disclose wherein the PUSCH is transmitted by performing a different power control for each of the transmission resources (para. 0098, 09115).  
         Regarding claims 23, 28, 31, 32, Seo discloses wherein the method further comprises transmitting, with the UE. UE capability information indicating a number of transmission resources that can be used (para. 0088, 0108-0110) 
         Regarding claims 24, 29, Eriksson et al disclose wherein the number of the SRS resources is less than or equal to the number of transmission resources that can be used in the UE (para. 0014, 0015)  
          Regarding claims 25, 30, Eriksson et al disclose transmitting the number of transmission resources for use in simultaneous transmission from the UE (para. 0014, 0015). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416